Order, Supreme Court, New York County (Herman Cahn, J.) entered on or about January 3, 2006, which denied plaintiffs motion to add three more people to his witness list, unanimously affirmed, with costs.
Plaintiff s only excuse for failing to notify defendants of various witnesses until the eve of trial is that her delay in learning their identities was due to defendants’ reluctance in producing its witnesses for depositions during the discovery period. This *310excuse is belied by the fact that she never attributed her discovery of these individuals to statements made by defendants’ witnesses at their depositions. Rather, plaintiff allegedly learned of them through the depositions of three people who, at her request, were deposed only after the trial was scheduled, and at the time of her request she offered no reason for the delay. We see no improvident exercise of discretion in precluding plaintiff from calling these individuals as witnesses (see e.g. Kauffman v Triborough Bridge & Tunnel Auth., 295 AD2d 171, 172 [2002]). Concur—Buckley, P.J., Andrias, Nardelli, Sweeny and McGuire, JJ.